Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the amendment filed on 07/12/2022.  Claims 1-3, 5-6, 8-9, 11-13, 15-16, 19, 21-26, 28 are pending in this application and have been considered below.

Claim Objections
The objection to the claim is corrected by the amendment; therefore, the objections are withdrawn.

Response to Amendment
Applicant's arguments filed 07/12/2022 have been fully considered but they are not persuasive.  The examiner thoroughly reviewed Applicant’s arguments but firmly believes that the cited reference reasonably and properly meets the claimed limitation as rejected.

Applicant’s arguments: It is respectfully submitted that Chakraborty fails to disclose or even suggest a polarization tracking capability as claimed. That is, Chakraborty is silent regarding a property or capacity of a wireless terminal or an access node to determine a polarization state of a received polarization-controlled signal. As such, Chakraborty clearly fails to teach or suggest "determining at least one downlink polarization of at least one downlink communication between the wireless terminal and an access node of the wireless communication network" as provided by claim 1.

The examiner’s response: In response to applicant's argument that Chakraborty generally relates to a UE reporting UE antenna capability information to an eNB. In an example, this information may indicate antenna subarrays and polarizations supported by respective antenna subarrays, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Chakraborty discloses UE reports antenna capability information of the UE, the antenna capability information including identification information of each of one or more antenna subarrays and polarization information indicating at least one polarization supported by each of the one or more antenna subarrays ([0083]); the polarization information indicating the at least one polarization supported by each of the one or more antenna subarrays may indicates at least one of single polarization or dual polarization supported by each of the one or more antenna subarrays ([0084]); UE receives an indication to operate each of the one or more antenna subarrays with one or more of the at least one polarization. In some examples, the indication 506 may include one or more beam pairs. In some examples, the indication 506 may include a codebook restriction for channel state feedback. Finally, at 608, the UE 466 communicates according to the indication. In an aspect, the communicating according to the indication may be part of beamforming. For example, as discussed supra, the eNB 462 and the UE 466 may, for example, communicate in accordance with the indication 506 as part of the beamforming process ([0085]).  Chakrakborty further discloses base stations 102 may wirelessly communicate with the UEs 104. Each of the base stations 102 may provide communication coverage for a respective geographic coverage area 110. There may be overlapping geographic coverage areas 110. For example, the small cell 102′ may have a coverage area 110′ that overlaps the coverage area 110 of one or more macro base stations 102. A network that includes both small cell and macro cells may be known as a heterogeneous network. A heterogeneous network may also include Home Evolved Node Bs (eNBs) (HeNBs), which may provide service to a restricted group known as a closed subscriber group (CSG). The communication links 120 between the base stations 102 and the UEs 104 may include uplink (UL) (also referred to as reverse link) transmissions from a UE 104 to a base station 102 and/or downlink (DL) (also referred to as forward link) transmissions from a base station 102 to a UE 104. The communication links 120 may use MIMO antenna technology, including spatial multiplexing, beamforming, and/or transmit diversity ([0035]).  Therefore, the examiner believes the prior art of reference Chakraborty discloses the claimed “selecting a reference polarization from the at least one downlink polarization”.  Chakraborty discloses the claimed invention except explicitly teaches based on the reference polarization and a polarization tracking ability of the wireless terminal, configuring at least one uplink polarization of at least one uplink communication between the wireless terminal and the access node.  However, Chakraborty discloses communication links 120 between the base stations 102 and the UEs 104 may include uplink (UL) (also referred to as reverse link) transmissions from a UE 104 to a base station 102 and/or downlink (DL) (also referred to as forward link) transmissions from a base station 102 to a UE 104; the antenna capability information including identification information of each of one or more antenna subarrays and polarization information indicating at least one polarization supported by each of the one or more antenna subarrays; the indication 506 may include one or more beam pairs.  Chakraborty discloses selecting a reference polarization from the at least one downlink polarization and based on the polarization tracking capability to determine the downlink polarization.  Chakraborty discloses configuring polarization of the communication link based on reference polarization.  Therefore, it would have been obvious to one skilled in the art at the time the inventions was filed to achieve the same expected result of based on the reference polarization and a polarization tracking ability of the wireless terminal, configuring at least one uplink polarization of at least one uplink communication between the wireless terminal and the access node by utilizing the teachings taught by Chakraborty and to further improve data throughput.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, 8-9, 13, 15-16, 19, 21, 25-26, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty et al. (US 2018/0063693 A1) (Chakraborty herein after).

Re Claims 1 and 26, Chakraborty discloses a method performed by a wireless terminal in a wireless communication network and a wireless terminal, comprising: an antenna array having antenna elements being associated with mutually orthogonal planes of polarization (antenna subarrays and polarization information indicating at least one polarization, [0078]), and a processor (processor, [0011]), the method comprising: 
based on a polarization tracking capability of the wireless terminal (antenna capability information including polarization information, [0083]-[0084]), determining at least one downlink polarization of at least one downlink communication between the wireless terminal and an access node of the wireless communication network (UE receives an indication to operate each of the one or more antenna subarrays with one or more of the at least one polarization, [0085]); 
selecting a reference polarization from the at least one downlink polarization (UE communicates according to the indication, [0085]).
Chakraborty teaches the claimed invention except explicitly discloses based on the reference polarization and a polarization tracking ability of the wireless terminal, configuring at least one uplink polarization of at least one uplink communication between the wireless terminal and the access node.
However, Chakraborty discloses eNB and the UE communicate in accordance with the indication ([0085]).  It is known in the art that communication between wireless terminal and the access node comprising both uplink communication and downlink communication.  Chakraborty discloses eNB and the UE communicate in accordance with the indication, and indication to operate each of the one or more antenna subarrays with one or more of the at least one polarization.  Therefore, it would have been obvious to one skilled in the art at the time the inventions was filed to achieve the same expected result of based on the reference polarization and a polarization tracking ability of the wireless terminal, configuring at least one uplink polarization of at least one uplink communication between the wireless terminal and the access node by utilizing the teachings taught by Chakraborty and to further improve data throughput.

Re Claim 2, Chakraborty discloses the method of claim 1, further comprising transmitting, to the access node, a first indication of the polarization tracking capability of the wireless terminal (UE reports antenna capability information of the UE, the antenna capability information including polarization information, [0083]).

Re claim 3, Chakraborty discloses the method of claim 1, further comprising receiving, from the access node, a trigger for activation of the polarization tracking capability of the wireless terminal (UE receive, from a base station, an inquiry for UE capability information, [0082]); and
in response to receiving the trigger, activating the polarization tracking capability of the wireless terminal (UE reports antenna capability information of the UE, [0083]).

Re Claim 5, Chakraborty discloses the method of claim 1, the at least one downlink polarization comprising at least one polarization of at least one polarization-controlled downlink signal dedicated to the wireless terminal (UE receives an indication to operate each of the one or more antenna subarrays with one or more of the at least one polarization, [0085], vertical and/or horizontal polarization of the UE, [0060]).

Re Claim 6, Chakraborty discloses the method of claim 1, the at least one downlink polarization comprising at least one polarization of at least one polarization-multiplexed downlink broadcast signal (UE receives an indication to operate each of the one or more antenna subarrays with one or more of the at least one polarization, [0085], UE report beamforming capability using RCC message, [0063]).

Re Claim 8, Chakraborty discloses the method of claim 1, the at least one downlink polarization comprising at least one polarization of a polarization-controlled pilot signal (Res carry DL pilot signal, [0043]-[0045]).

Re Claim 9, Chakraborty discloses the method of claim 1, further comprising receiving, from the access node, a second indication of the reference polarization to be selected from the at least one downlink polarization, the selecting being performed in accordance with the reference polarization (second indication from beam pairs updated dynamically based on changing communication conditions, [0066]).

Re Claims 13 and 28, Chakraborty discloses a method performed by an access node in a wireless communication network and an access node, comprising an antenna array having antenna elements (eNB, Figure 3) being associated with mutually orthogonal planes of polarization, and a processor (processor, [0015]), the method comprising: 
configuring at least one downlink polarization (antenna capability information including polarization information, [0083]-[0084]) of at least one downlink communication between a wireless terminal of the wireless communication network and the access node (UE receives an indication to operate each of the one or more antenna subarrays with one or more of the at least one polarization, [0085]); 
selecting a reference polarization from the at least one downlink polarization (UE communicates according to the indication, [0085]).
Chakraborty teaches the claimed invention except explicitly discloses determining at least one uplink polarization of at least one uplink communication between the wireless terminal and the access node; and based on the at least one uplink polarization and the reference polarization, determining a polarization tracking ability of the wireless terminal.
However, Chakraborty discloses eNB and the UE communicate in accordance with the indication ([0085]).  It is known in the art that communication between wireless terminal and the access node comprising both uplink communication and downlink communication.  Chakraborty discloses eNB and the UE communicate in accordance with the indication, and indication to operate each of the one or more antenna subarrays with one or more of the at least one polarization.  Therefore, it would have been obvious to one skilled in the art at the time the inventions was filed to achieve the same expected result of determining at least one uplink polarization of at least one uplink communication between the wireless terminal and the access node; and based on the at least one uplink polarization and the reference polarization, determining a polarization tracking ability of the wireless terminal by utilizing the teachings taught by Chakraborty and to further improve data throughput.

Re Claim 15, Chakraborty discloses the method of claim 13, further comprising transmitting, to the wireless terminal, a trigger for activation of the polarization tracking capability of the wireless terminal (UE receive, from a base station, an inquiry for UE capability information, [0082]).

Re Claim 16, Chakraborty discloses the method of claim 13, the at least one downlink polarization comprising at least one polarization of a polarization-controlled downlink signal dedicated to the wireless terminal; or the at least one downlink polarization comprising at least one polarization of a polarization-multiplexed downlink broadcast signal (UE receives an indication to operate each of the one or more antenna subarrays with one or more of the at least one polarization, [0085], UE report beamforming capability using RCC message, [0063]).

Re Claim 19, Chakraborty discloses the method of claim 13, the at least one downlink polarization comprising at least one polarization of a polarization-controlled pilot signal (Res carry DL pilot signal, [0043]-[0045]).

Re Claim 21, Chakraborty discloses the method of claim 13, further comprising transmitting, to the wireless terminal, a second indication of the reference polarization to be selected from the at least one downlink polarization (second indication from beam pairs updated dynamically based on changing communication conditions, [0066]).

Re Claim 25, Chakraborty discloses the method of claim 13, further comprising based on the polarization tracking ability of the wireless terminal, allocating the at least one uplink communication to a polarization-multiplexed spatial beam (UE receives an indication to operate each of the one or more antenna subarrays with one or more of the at least one polarization, communicate in accordance with the indication 506 as part of the beamforming process, [0085]).

Allowable Subject Matter
Claims 11-12, 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K. Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH T LAM/Primary Examiner, Art Unit 2631